Case 3:20-cv-00969-MMH-MCR Document 5 Filed 09/03/20 Page 1 of 3 PageID 27




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


   TOMAS R. WEST,

                Plaintiff,
                                                   Case No. 3:20-cv-969-J-34MCR
   vs.

   UNIVERSITY OF NORTH FLORIDA
   FOUNDATION, INC.,

                Defendant.
                                            /

                                           ORDER

         THIS CAUSE is before the Court sua sponte. Plaintiff initiated the instant action on

   August 28, 2020, by filing a two-count Complaint premised on race discrimination and

   retaliation. See Complaint (Doc. 1). Upon review, the Court finds that the Complaint

   constitutes an impermissible “shotgun pleading.” In Weiland v. Palm Beach Cnty. Sheriff’s

   Office, 792 F.3d 1313 (11th Cir. 2015), the Eleventh Circuit identified four types of

   “shotgun” pleadings. See Weiland, 792 F.3d at 1321-23. As relevant here, one such type

   of improper pleading occurs where the drafter “commits the sin of not separating into a

   different count each cause of action or claim for relief.” Id. at 1322-23 n.13 (collecting

   cases). Indeed, Rule 10(b), Federal Rules of Civil Procedure (Rule(s)) requires that: “[i]f

   doing so would promote clarity, each claim founded on a separate transaction or

   occurrence . . . must be stated in a separate count or defense.” See Rule 10(b); see also

   Anderson v. Dist. Bd. of Trs. of Central Fla. Cmty. College, 77 F.3d 364, 366 (11th Cir.

   1996) (explaining that a properly drawn complaint “will present each claim for relief in a

   separate count, as required by Rule 10(b), and with such clarity and precision that the
Case 3:20-cv-00969-MMH-MCR Document 5 Filed 09/03/20 Page 2 of 3 PageID 28




   defendant will be able to discern what the plaintiff is claiming and to frame a responsive

   pleading” (internal footnote omitted)).

          Here, Count I is titled “Violation of the Civil Rights Act of 1866, 42 U.S.C. Section

   1981, Discrimination Based on Race and Color,” but appears to include two separate

   causes of action, one premised on disparate treatment and the other on a hostile work

   environment. See Complaint ¶¶ 45, 47. Notably, in closely analogous circumstances, the

   Eleventh Circuit has found this manner of pleading to be improper.            See Palmer v.

   Albertson’s LLC, 418 F. App’x 885, 889 (11th Cir. 2011) (rejecting plaintiff’s argument that

   he had adequately alleged a hostile work environment claim where the complaint contained

   only two counts—disability discrimination and retaliation). Accordingly, the Court will strike

   the Complaint and direct Plaintiff to file an amended complaint that sets forth each of his

   claims for relief in a separate count. See Anderson, 77 F.3d at 367 n.5 (noting that when

   faced with a shotgun pleading the district court should sua sponte strike the pleading and

   direct the plaintiff to file a more definite statement). Thus, if Plaintiff intends to assert a

   claim for hostile work environment, he must set forth that claim in a separate count and

   identify the specific factual allegations on which such claim is based. See Palmer, 418 F.

   App’x at 899-90 (finding that the mere use of the words “harassed” and “hostile” in a

   discrimination claim “neither stated a plausible claim for relief nor provided [defendant] with

   sufficient notice to defend against a harassment or hostile work environment claim”).

   Accordingly, it is

          ORDERED:

          1.     The Complaint (Doc. 1) is STRICKEN.
Case 3:20-cv-00969-MMH-MCR Document 5 Filed 09/03/20 Page 3 of 3 PageID 29




         2.     Plaintiff shall file an amended complaint consistent with the directives of this

                Order on or before September 17, 2020. Failure to do so may result in a

                dismissal of this action.

         3.     Defendant shall respond to the amended complaint in accordance with the

                requirements of Rule 15 of the Federal Rules of Civil Procedure.

         DONE AND ORDERED at Jacksonville, Florida on September 3, 2020.




   lc11
   Copies to:

   Counsel of Record
   Pro Se Parties
